Title: To Thomas Jefferson from George Jefferson, 29 September 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 29th. Septr. 1802
          
          I received some few days since on acct. of Mr. Short $:441.62, being the amount recovered of Mayo exclusive of the costs of the suit.
          I yesterday made sale of your Tobacco at 5.½$ to Mr. John Richard who was specially commissioned by Jackson &  Wharton of Philadelphia to purchase it.
          I am Dear Sir Your Very humble Servt.
          
            Geo. Jefferson
          
        